Title: To George Washington from John Steele, 4 June 1790
From: Steele, John
To: Washington, George



Sir,
New York June 4th 1790

A sincere desire that the office of district Judge for No. Carolina, may be bestowed upon a worthy character induces me to

offer you my opinion at present. I have been told that Colo. Davie’s name has been mentioned to you already, he is unquestionably better calculated for the office, than any other man in the State; but acquainted as I am, with his practice as an attorney, his plans, and his prospects, I have reason to believe that he would not relinquish such profitable pursuits for so small a salary. Samuel Spencer Esqr. has been also mentioned, I presume for the same office; he is a good man, at present one of the judges of that state, not remarkable for his abilities, but nevertheless deserves well of his country. Colonel John Stokes, has not been mentioned, but I am authorised to transmit his name to your Excellency as a candidate for the same office.
This Gentleman is a native of Virginia, descended from a very respectable family, was a captain in the Sixth Regiment of that state in the late War, continued in service untill Colo. Beaufort was defeated in So. Carolina, when unfortunately he lost (among⟨st⟩ other wounds) his right hand. He then setled in No. Carolina, has practiced the law ever since, with reputation, and success, has been frequently a member of the State legislature wherein he supported a very respectable, and honorable rank, both as a man of business, and a man of abilities, was a member of the Convention and very instrumental in bringing about the ratification of the Constitution, is at this time Colo. Commandt of a Regt of militia Cavalry, and additional Judge of the supreme Court of Law and Equity in that State. Notwithstanding the loss of his right hand, few men write better than he does with the other, and is extreemely capable of business.
With respect to the Candidates for any other office within that State, or the ceded territory if my opinion, or any information from me, are necessary they shall be given with candor, and impartiality. I have the Honor, to be Your Excellency’s Most Humble Servant

Jno. Steele

